2N2otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a method of treating a subject for neoplasia that is MYC-driven, comprising administering to the subject an effective amount of an inhibitor of RNA metabolism.
Group II, claims 7-10, drawn to a method of treating a subject for a neoplasia that is MYC-driven, comprising administering to the subject an effective amount of an inhibitor of AHR, AURKA, BIRC5, BRD4, CDK9, EP300, HMGCS1, MTOR, PIM3 or PRMT5.
Group III, claims 11-15, drawn to a method of identifying a MYC-dependent target gene, the method comprising: a) contacting a first tumor cell line, conditionally expressing MYC, with a CRISPR-based gene silencing agent targeting a target gene; b) contacting a second tumor cell line, conditionally repressing MYC, with the CRISPR- based gene silencing agent; and c) detecting a phenotype of the first tumor cell line that is present in or quantitatively different in the second tumor cell line to identify the target gene as a MYC-dependent target gene.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species for Group I: 
Types of MYC-driven neoplasia; e.g., neoplasia of the liver
Inhibitors of RNA metabolism; e.g., elect of an inhibitor of RNA transport, Xpo1, and KPT-330 
Election of each of the above is required.
Species for Group II: 
Types of MYC-driven neoplasia; e.g., neoplasia of the liver
Inhibitors of AHR, AURKA, BIRC5, BRD4, CDK9, EP300, HMGCS1, MTOR, PIM3 or PRMT5; i.e., elect a specific inhibitor of the recited gene products
Election of each of the above is required.
Species for Group III: 
Types of neoplasia; e.g., neoplasia of the liver
Inhibitors of a MYC-dependent target gene 
Election of each of the above is required.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 7 and 11 are generic
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a MYC-driven neoplasia, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Toyoshima et al. (US Patent Appl. Pub. No. 2015/0148401 A1).  Toyoshima et al. is directed to, for example, “methods for inhibiting the growth and/or proliferation of a myc-driven cancer or tumor cell comprising the step of contacting the .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/GREGG POLANSKY/Examiner, Art Unit 1629  

/SAVITHA M RAO/Primary Examiner, Art Unit 1629